JUDGMENT

MUSGRAVE, Senior Judge:
In its decision dated July 31, 2002, the Court granted-in-part Plaintiffs’ motion for partial summary judgment, and granted Defendant’s motion for summary judgment as to all remaining matters. Carnival Cruise Lines, Inc. v. United States, 246 F.Supp. 2d 1296 (2002). The Court further instructed the parties to confer with each other in an effort to reach a stipulation on the amount of a final judgment. The parties have reported to the Court that they have agreed on the terms of a stipulated final judgment, without prejudice to either party’s right to appeal.
NOW THEREFORE, in accordance with the Court’s July 31, 2002 decision and the parties’ stipulation, it is hereby ORDERED, ADJUDGED AND DECREED as follows.
1. Plaintiffs’ motion for partial summary judgment is GRANTED-IN-PART, and Defendant’s motion for summary judgment is GRANTED as to all remaining matters;
2. Plaintiffs shall recover from Defendant the amount of $322,311, plus interest pursuant to 28 U.S.C. § 2644 from October 18, 1993 to the date of payment; and
3. This action is hereby DISMISSED as to all remaining matters.
SO ORDERED.